Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]; People v Conway, 6 NY3d 869, 872 [2006]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]; People v Bleakley, 69 NY2d 490, 495 [1987]).
The Supreme Court providently exercised its discretion in denying the defendant’s application for the appointment, pursuant to County Law § 722-c, of a purported expert in the area of coerced, false confessions, since the defendant failed to establish that the expert’s proposed testimony was necessary or relevant to a significant issue at trial (see People v Cronin, 60 NY2d 430, 433 [1983]; People v Casiano, 40 AD3d 528, 529 [2007], lv denied *5569 NY3d 990 [2007]; People v Oquendo, 250 AD2d 419 [1998]; cf. Ake v Oklahoma, 470 US 68, 74 [1985]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contention is without merit. Spolzino, J.P., Santucci, Angiolillo and Balkin, JJ., concur.